2020 IL 124610



                                       IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 124610)

           ROBERTO HERNANDEZ, Appellee, v. LIFELINE AMBULANCE,
                         LLC, et al., Appellants.


                               Opinion filed June 18, 2020.



        JUSTICE MICHAEL J. BURKE delivered the judgment of the court, with
     opinion.

        Justices Kilbride, Karmeier, and Theis concurred in the judgment and opinion.

        Justice Neville dissented, with opinion, joined by Chief Justice Anne M. Burke
     and Justice Garman.



                                        OPINION

¶1      The issue presented is whether section 3.150 of the Emergency Medical
     Services Systems Act (EMS Act) (210 ILCS 50/3.150 (West 2016)) provides
     immunity from liability—to an ambulance owner and its driver—stemming from a
     motor-vehicle accident caused by the negligent operation of the ambulance while
     en route to pick up a patient for nonemergency transportation. We answer this
     question in the negative, holding that defendants are not immune from liability
     under the circumstances of this case.


¶2                                         BACKGROUND

¶3       Plaintiff, Roberto Hernandez, suffered bodily injuries on March 11, 2016, when
     a private ambulance owned by Lifeline Ambulance, LLC (Lifeline), and driven by
     Joshua M. Nicholas ran a red light at the intersection of Grand Avenue and Lake
     Shore Drive in Chicago and collided with plaintiff’s vehicle. Plaintiff filed a three-
     count, first amended complaint against defendants in the circuit court of Cook
     County, seeking to recover damages for his injuries based on the negligence of the
     driver (count I), the willful and wanton misconduct of the driver (count II), and the
     doctrine of respondeat superior (count III). Plaintiff’s complaint alleged that, at the
     time of the collision, defendant Nicholas was not operating the vehicle with his
     lights and siren engaged. Plaintiff further alleged that Nicholas was not proceeding
     in the ambulance in response to an emergency and that nobody on board was in the
     process of providing emergency or nonemergency medical services at the time of
     the collision.

¶4       American Access Casualty Company (American), as plaintiff’s automobile
     insurer, brought a subrogation action against defendants. The two lawsuits were
     identical in their theories of liability and were eventually consolidated.

¶5       Pursuant to section 2-619 of the Code of Civil Procedure (Code) (735 ILCS 5/2-
     619 (West 2016)), defendants moved to dismiss with prejudice counts I and III of
     both complaints based on the immunity provision of the EMS Act. 1 Defendants
     asserted that Nicholas was operating Lifeline’s ambulance in the performance of
     nonemergency medical services within the meaning of the EMS Act at the time of


         1
           Defendants also sought section 2-619 dismissal of count II of the amended complaints of both
     plaintiff and American. Count II of those complaints alleged willful and wanton misconduct on the
     part of defendant Nicholas. With respect to their argument seeking dismissal of count II, however,
     defendants did not rely upon any immunity provision. Instead, they asserted that there was
     insufficient evidence to support a finding that Nicholas’s conduct was willful and wanton.




                                                   -2-
     the collision with plaintiff’s vehicle and, as a consequence, they are immune from
     civil liability unless Nicholas’s acts or omissions constituted willful or wanton
     misconduct. Defendants supported their motion with the affidavits of Nicholas and
     Eric Hagman, a Lifeline employee who was a passenger in the ambulance at the
     time of the collision with plaintiff’s vehicle. The affidavits state that, prior to the
     collision, Nicholas and Hagman received a radio dispatch from Lifeline “directing
     the ambulance crew to proceed to pick up a patient in the western suburbs for
     transport to a second location.”

¶6       Plaintiff’s response argued that the immunity provision of the EMS Act does
     not apply to the operation of an ambulance until it is engaged in providing medical
     services to a patient. Plaintiffs maintained that the mere use of the ambulance to
     pick up a patient for nonemergency transport is not conduct covered by the
     immunity set forth in the EMS Act.

¶7        The affidavits and exhibits presented by the parties in support of their
     arguments show that the nonemergency transport at issue in this case involved a
     patient that had undergone dialysis treatment at a health care facility in Villa Park,
     Illinois, during the morning of March 11, 2016. The patient was scheduled to be
     picked up from the dialysis center between 11:59 a.m. and 1:45 p.m. and then
     transported back to Hillside, Illinois. At 12:22 p.m. on the day in question, Lifeline
     first assigned an ambulance staffed by Wade Overton and Samantha Robledo to
     pick up the patient. But at 12:30 p.m. the pickup was reassigned to the crew of
     Nicholas and Hagman, the crew involved in the accident at issue. Nicholas and
     Hagman were to drive approximately 20 miles from Lakeshore Drive in Chicago
     to Villa Park. But a few minutes after dispatch, Nicholas ran the red light, and the
     collision ensued. Four minutes after the accident, Lifeline reassigned the transport
     of the patient to a third ambulance crew.

¶8       The circuit court granted defendants’ motion to dismiss in part. It dismissed
     with prejudice the claims grounded in negligence, specifically counts I and III of
     plaintiff’s first amended complaint and count I of American’s amended complaint.
     The court, however, denied the motion to dismiss claims grounded in willful and
     wanton misconduct, specifically count II of both plaintiff’s first amended complaint
     and American’s amended complaint. The court found that the EMS Act’s immunity
     applies when an ambulance has been “dispatched for non-emergency medical




                                              -3-
       services and there is no patient in the vehicle.” The court further found that there
       was no just reason for delaying appeal pursuant to Illinois Supreme Court Rule
       304(a) (eff. Mar. 8, 2016).

¶9         Plaintiff filed a timely notice of appeal, but American did not appeal. On appeal,
       plaintiff argued before the appellate court, as he did before the circuit court, that
       the immunity provision of the EMS Act does not apply to the operation of an
       ambulance until it is engaged in providing medical services. He pointed out that, at
       the time of the collision, Lifeline’s ambulance was not transporting a patient or
       providing medical services to any patient. Rather, it was en route to pick up a
       patient—who was many miles away in the western suburbs—for a nonemergency
       transport.

¶ 10       The appellate court, with one justice dissenting, agreed with plaintiff. It found
       that defendant’s contention that section 3.150 of the EMS Act immunizes the driver
       of an ambulance from liability for negligence in the operation of the ambulance
       from the time that the ambulance is dispatched to provide nonemergency medical
       transportation but before the patient is actually in transit fails to take into
       consideration the statutory definition of nonemergency medical services found in
       the EMS Act. 2019 IL App (1st) 180696, ¶ 17. The appellate court stated that the
       EMS Act defines “ ‘non-emergency medical services’ as medical services rendered
       to patients ‘during transportation of such patient to health care facilities.’ ” Id.
       (quoting 210 ILCS 50/3.10(g) (West 2016)). The appellate court concluded that,
       “[h]ad the legislature intended to provide immunity for the negligence of an
       ambulance driver while en route to pick up a patient for transport as suggested by
       defendants, it could have included the activity within the definition of ‘non-
       emergency medical services.’ ” Id. ¶ 18. The appellate court noted that the
       legislature had not done so and that the court was not at liberty to do so under the
       guise of statutory construction. Id.

¶ 11       Defendants filed a petition for leave to appeal, which we allowed. Ill. S. Ct.
       R. 315 (eff. July 1, 2018). We later granted the Illinois Trial Lawyers Association’s
       request to submit an amicus curiae brief in support of plaintiff. See Ill. S. Ct. R.
       345 (eff. Sept. 20, 2010).


¶ 12                                       ANALYSIS



                                               -4-
¶ 13       The question presented before this court is whether section 3.150(a) of the EMS
       Act immunizes defendants from liability with respect to a negligence claim
       resulting from a traffic accident that occurred on the way to pick up a patient for a
       nonemergency transport.

¶ 14       The claims at the center of this appeal were dismissed by the circuit court
       pursuant to section 2-619 of the Code. A motion to dismiss brought under that
       section admits the legal sufficiency of a plaintiff’s complaint but asserts affirmative
       matter that defeats the claim. Smith v. The Vanguard Group, Inc., 2019 IL 123264,
       ¶ 9. Immunity from tort liability is an affirmative matter that may properly be raised
       in a section 2-619 motion. Sandholm v. Kuecker, 2012 IL 111443, ¶ 54. When
       ruling on such motions, a court must accept as true all well-pled facts in the
       plaintiff’s complaint and any reasonable inferences that arise from those facts.
       Patrick Engineering, Inc. v. City of Naperville, 2012 IL 113148, ¶ 31. Our review
       of the propriety of a section 2-619 dismissal is de novo. In re Estate of Shelton,
       2017 IL 121199, ¶ 21.

¶ 15       In undertaking our review of the appellate court’s order reversing the section 2-
       619 dismissal in this case, we are called upon to construe the EMS Act. Our review
       of a lower court’s construction of a statute is also conducted de novo. Wilkins v.
       Williams, 2013 IL 114310, ¶ 13.

¶ 16       It is axiomatic that the primary goal in interpreting a statute is to ascertain and
       give effect to the legislative intent. Id. ¶ 14. The best indication of that intent is the
       statutory language itself, giving it its plain and ordinary meaning. Nowak v. City of
       Country Club Hills, 2011 IL 111838, ¶ 11. The words and phrases of a statute
       should be interpreted in relation to each other and the entire act, and no word or
       provision should be rendered meaningless. Cassens Transport Co. v. Industrial
       Comm’n, 218 Ill. 2d 519, 524 (2006). When the language of the statutory provision
       at issue is clear and unambiguous, it must be applied as written without reliance
       upon other aids of construction. Solon v. Midwest Medical Records Ass’n, 236 Ill.
       2d 433, 440 (2010).

¶ 17       The statute at issue in this case, section 3.150(a) of the EMS Act, provides as
       follows:




                                                 -5-
          “Any person, agency or governmental body certified, licensed or authorized
          pursuant to this Act or rules thereunder, who in good faith provides emergency
          or non-emergency medical services during a Department approved training
          course, in the normal course of conducting their duties, or in an emergency,
          shall not be civilly liable as a result of their acts or omissions in providing such
          services unless such acts or omissions, including the bypassing of nearby
          hospitals or medical facilities in accordance with the protocols developed
          pursuant to this Act, constitute willful and wanton misconduct.” (Emphasis
          added.) 210 ILCS 50/3.150(a) (West 2016).

¶ 18       Section 3.10(g) provides that the term “ ‘[n]on-emergency medical services’ ”
       as used in the EMS Act means:

          “medical care, clinical observation, or medical monitoring rendered to patients
          whose conditions do not meet this Act’s definition of emergency, before or
          during transportation of such patients to or from health care facilities visited for
          the purpose of obtaining medical or health care services which are not
          emergency in nature, using a vehicle regulated by this Act.” (Emphasis added.)
          Id. § 3.10(g).

¶ 19       Defendants argue that the appellate court wrongly held that the immunity did
       not apply based on the definition of “ ‘[n]on-emergency medical services’ ” set
       forth in section 3.10(g) quoted above. Defendants point out that the appellate court
       unexplainably omitted from its opinion the word before from the term “before or
       during transportation” in quoting the statute and construed the remaining part of the
       phrase “during transportation” as extending immunity only for negligent acts or
       omissions committed by the ambulance operator that occur after the patient is
       picked up for nonemergency transport. Relying upon prior cases from this court
       that have applied the immunity to the failure of paramedics to locate a patient by
       opening a door upon the arrival at the scene of an emergency (American National
       Bank & Trust Co. v. City of Chicago, 192 Ill. 2d 274 (2000)), and the failure to
       assess and evaluate a patient after arriving at the scene (Abruzzo v. City of Park
       Ridge, 231 Ill. 2d 324 (2008)), defendants now argue that these decisions should be
       applied here to extend immunity to cover negligent acts or omissions that take place
       during the drive on the way to the actual pickup for nonemergency transportation.




                                               -6-
¶ 20       We first address defendants’ reliance upon American National and Abruzzo and
       find that those cases do not dictate the outcome defendants seek here. In American
       National, the plaintiff’s decedent suffered an asthma attack while at home alone in
       her third-floor apartment. American National, 192 Ill. 2d at 276. She called 911 to
       request help. Two paramedics and a firefighter arrived at the scene and knocked on
       the decedent’s door but received no response. They were told by the neighbor in
       the only other apartment on the third floor that a young couple lived in the
       apartment in question and did not appear to have any medical problems. The
       paramedics concluded that they were not needed and left the scene. Later that same
       day, the paramedics returned to the same apartment, again in response to an
       emergency call. This time they found the decedent’s dead body lying on the floor.
       Id. at 276-77.

¶ 21       The plaintiff filed a multicount complaint against the City of Chicago and the
       two paramedics, alleging that the paramedics acted negligently in failing to try and
       open the unlocked door of the decedent’s apartment when they arrived at the scene
       the first time. Id. at 277. The defendants moved to dismiss the complaint, arguing
       that they were immune from liability under the EMS Act. Id. at 277-78. At that
       time, the immunity provision of the EMS Act provided that

              “[a]ny person, agency or governmental body licensed or authorized
          pursuant to this Act or its rules, who in good faith provides life support services
          during a Department approved training course, in the normal course of
          conducting their duties, or in an emergency shall not be civilly or criminally
          liable as a result of their acts or omissions in providing those services unless the
          acts or omissions, including the bypassing of nearby hospitals or medical
          facilities for the purpose of transporting a trauma patient to a designated trauma
          center in accordance with the protocols developed pursuant to Section 27 of this
          Act, are inconsistent with the person’s training or constitute willful and wanton
          misconduct.” 210 ILCS 50/17(a) (West 1994).

¶ 22       The plaintiff responded to the defendants’ motion to dismiss by arguing that the
       immunity of section 17(a) quoted above only applied when the emergency
       responders “actually rendered” life support treatment to a patient and that the
       immunity provision was inapplicable because the two paramedics neglected to
       administer any treatment at all. American National, 192 Ill. 2d at 282.




                                               -7-
¶ 23       This court rejected the plaintiff’s argument. In so doing, it noted that the EMS
       Act defined the terms “ ‘advanced life support—mobile intensive care services,’ ”
       “ ‘basic life support services,’ ” and “ ‘intermediate life support services’ ” to
       include acts or procedures directly involving patient care, but this court then found
       that those definitions were “designed to distinguish one level or form of care from
       another.” Id. at 283. This court noted that the legislature could reasonably have
       decided to omit from those definitions “conduct that is common to them all or,
       though preparatory to the actual rendering of medical care, is no less an integral
       part of providing life support services.” Id.

¶ 24       This court further found that the immunity provision of section 17(a) also
       referred to the transportation of patients and noted that, “[i]f transporting a patient
       to a hospital is an aspect of life support services, then so too is locating a patient in
       the first place.” Id. This court also took into account that regulation in the EMS Act
       of such matters as communications, response time, and standards for ambulance
       operations showed the EMS Act’s broad scope and required an equally broad
       meaning be given to “life support services” in the immunity provision. Id. Finally,
       the court instructed that locating a person in need of medical services by trying to
       open the unlocked door of the residence is the “first step in providing life support
       services.” Id. at 286. And not even that step was taken in this case.

¶ 25       In Abruzzo, the plaintiff sued the City of Park Ridge, alleging that the city’s
       emergency medical technicians (EMT) were dispatched to provide medical care to
       her 15-year-old son. 231 Ill. 2d at 327. The EMTs arrived at the scene and found
       the boy “unresponsive” but left without examining him or providing any treatment.
       Id. at 327-28. The child died later that same day of anoxic encephalopathy due to
       cocaine and opiate intoxication. Id. at 328-29. The physician’s report concluded
       that the failures of the emergency responders were the proximate cause of death.
       Id. at 329.

¶ 26      The sole issue presented in Abruzzo was whether the limited immunity
       provision of section 3.150 of the EMS Act (which immunizes only negligence and
       not willful and wanton misconduct) governed over the absolute immunity
       provisions of sections 6-105 and 6-106(a) of the Local Governmental and
       Governmental Employees Tort Immunity Act (745 ILCS 10/6-105, 6-106(a) (West
       2004)). Abruzzo, 231 Ill. 2d at 330. This court held that the limited immunity




                                                 -8-
       provision of the EMS Act governed. Similar to the argument raised by the plaintiff
       in American National, the defendant city in Abruzzo argued that the immunity of
       the EMS Act applies only after medical services are undertaken in good faith and
       not to situations where emergency responders arrive at the scene but fail to
       examine, diagnose, or prescribe any treatment. Id. at 331. This court rejected that
       reasoning for reasons similar to those noted in American National. Additionally,
       this court in Abruzzo found that the amendment of the immunity of the EMS Act in
       section 3.150(a) (deleting the term “life support services” and replacing it with the
       term “emergency or non-emergency medical services”) did not change the outcome
       because the recent version was even broader in scope than the previous version. Id.
       at 336-39; see Pub. Act 89-177, § 5 (eff. July 19, 1995) (recodifying section 17 as
       section 3.150 and broadening “life support services” to “emergency or non-
       emergency medical services”). Finally, in rejecting the city’s contention that actual
       emergency medical services had to be undertaken to fall under the EMS Act
       immunity, this court concluded its analysis by emphasizing the following:

          “Plaintiff here alleges that the City failed to assess, examine, or transport [the
          patient] to a hospital. Assessment and evaluation are integral to providing
          emergency medical services. One of the first steps in providing emergency care
          is assessing the patient to determine the necessary medical services. No
          treatment or emergency care can be provided until the patient’s condition is
          assessed.

              We also note that the EMS Act immunizes ‘acts or omissions’ in providing
          emergency medical services unless those acts or omissions constitute willful
          and wanton misconduct. 210 ILCS 50/3.150(a) (West 2004). The failure to
          assess or examine is an ‘omission’ in providing emergency medical services
          under our interpretation of the immunity provision.” Abruzzo, 231 Ill. 2d at 345.

¶ 27       We find American National and Abruzzo to be distinguishable from the present
       case for several reasons. But to the extent these cases provide any guidance at all
       in resolving the issue before us, we find that they tend to support plaintiff’s
       argument that the EMS Act’s immunity does not apply to the present situation.

¶ 28      First, we note that the fact patterns of both American National and Abruzzo
       involved patients in need of urgent, emergency medical care. Both fact patterns
       involved paramedics called to assist a patient at a residence where the paramedics



                                               -9-
       then arrived at the scene but omitted to provide any needed emergency medical
       services. Neither case involved an ambulance en route to the scene on a
       nonemergency transport, but again, both cases involved the failure to render
       emergency services to a patient upon arrival. And neither case called for the
       interpretation and application of the term “non-emergency medical services.” Thus,
       we find that the facts presented in these two cases—both of which are relied upon
       heavily by defendants to support their immunity argument—are markedly different
       from the facts of the case currently before us.

¶ 29       Second, we find that application of the legal principles enunciated in these two
       cases can only lead to the conclusion that the immunity of section 3.150(a) does not
       apply here. Both American National and Abruzzo found it key that the immunity
       covered “ ‘preparatory conduct integral to providing emergency treatment.’ ” See
       Wilkins, 2013 IL 114310, ¶ 29 (quoting Abruzzo, 231 Ill. 2d at 341); see also
       American National, 192 Ill. 2d at 283.

¶ 30      Defendants argue that the mere act of driving to a pickup location for a
       nonemergency transport is “preparatory conduct that is integral” to providing
       medical care. We disagree.

¶ 31       Neither American National nor Abruzzo specifically defined what was meant
       by preparatory conduct that is integral. We do know, however, that American
       National found that locating the person in need of services upon arrival at the scene
       is the integral first step toward “providing life support services.” American
       National, 192 Ill. 2d at 283, 286. By extension, we believe that the steps integral to
       the providing of the nonemergency medical services at issue here would not begin
       until the ambulance arrives at the location of the scene of the nonemergency pickup.
       In that regard, American National stated as follows:

              “In the present case, the victim’s door was unlocked. If the paramedics had
          been following these vital and basic precepts of their training, [i.e., which
          required that paramedics always attempt to open a shut door by turning the knob
          before exiting the scene altogether to ensure delivery of emergency services to
          a critically ill caller,] as alleged, they would have found the victim inside the
          residence, and perhaps then they could have saved her life. Locating a person
          in need of emergency medical treatment is the first step in providing life support
          services. Not even that first step was taken here.” Id. at 286.



                                               - 10 -
¶ 32        If locating the caller at the scene of an emergency is the integral preparatory
       first step of providing the services that trigger the immunity, then it follows that the
       simple act of driving many miles before reaching the scene of a nonemergency
       transport cannot be integral preparatory conduct that triggers the immunity
       involved in rendering nonemergency medical care to a patient. Additionally, the
       particular facts of this case offer nothing to support the notion that the ambulance
       employees’ conduct in the present case was integral to providing any
       nonemergency medical services to the patient. The patient that was the subject of
       the pickup was already at a health care facility for his dialysis appointment, and his
       window of pickup was between 11:59 a.m. and 1:45 p.m. The assignment of the
       ambulance was always susceptible to being changed; Lifeline originally assigned
       the transport to one ambulance crew before reassigning it to Nicholas and Hagman.
       After the collision occurred, Lifeline reassigned the pickup to a third crew.

¶ 33       Again, the EMS Act provides that, unless willful and wanton conduct is
       involved, any entity licensed under the EMS Act shall not be civilly liable as a
       result of its “acts or omissions” in providing “non-emergency medical services.”
       210 ILCS 50/3.150(a) (West 2016). Here, Nicholas’s “acts or omissions” in driving
       and then running the red light were not integral or in any way related to providing
       nonemergency medical care. This is in sharp contrast to Abruzzo, where this court
       held that the failure at the scene to assess or examine a person that is the subject of
       a 911 call is such an “omission” related to the providing of emergency medical
       services and that “[o]ne of the first steps in providing emergency care is assessing
       the patient to determine the necessary medical services.” Abruzzo, 231 Ill. 2d at
       345.

¶ 34       Defendants fault the appellate court for omitting the word “before” from the
       EMS Act’s definition of “non-emergency medical services.” Again, that definition
       provides in relevant part that “ ‘[n]on-emergency medical services’ means medical
       care, clinical observation, or medical monitoring rendered to patients *** before or
       during transportation of such patients to or from health care facilities.” (Emphasis
       added.) 210 ILCS 50/3.10(g) (West 2016). The appellate court’s omission of the
       word “before” in its quoting of this definition was unfortunate, but defendants’
       argument ultimately has no bearing at all on the ultimate outcome.




                                                - 11 -
¶ 35       The word “before” in section 3.10(g) must be read in conjunction with the other
       words and phrases in the definition of “non-emergency medical services,” which
       make clear that the medical care must be “rendered to” the patient. It would contort
       the statutory language beyond recognition to hold, as defendants would have it, that
       “medical care, clinical observations, or medical monitoring rendered to patients”
       may include the mere nonintegral act of driving many miles from the patient.

¶ 36       It is certainly true that the immunity of the EMS Act is not limited only to
       injuries that occur to the patient to whom the medical services are to be rendered.
       Wilkins, 2013 IL 114310, ¶ 23. In Wilkins, we held that section 3.150 immunity
       applied in a case where a motorist sued an ambulance company and its driver for
       an accident allegedly caused by the EMT driver while another paramedic on board
       medically monitored a patient in the ambulance. Id. ¶¶ 3-10. But even though the
       immunity extends to third-party motorists’ claims, there still must be some
       connection to the providing of medical services to a patient. Id. ¶ 23. In that regard,
       we noted that “[i]t is clear that section 3.150(a) immunity extends only to those
       providing emergency or nonemergency medical services, which would not include
       driving to and from work.” Id. ¶ 58.

¶ 37        It is also clear that while the “rendered to patients” language of the statute has
       been interpreted broadly to include “preparatory actions integral to providing
       emergency treatment,” such as where paramedics commit an omission in providing
       medical services by failing to attempt the opening of a door to locate the patient
       (American National) or failing to assess and evaluate the patient (Abruzzo), the
       preparatory actions contemplated by our case law begin at the scene with the
       attempt to locate the patient. We conclude, therefore, that the only logical meaning
       of “before *** transportation” must be that its reach is limited to the medical care,
       clinical observations, or medical monitoring rendered (or not rendered due to
       omission) to the patient once the EMTs arrive at the scene of the pickup to attempt
       to contact the patient. Any other interpretation would not make sense, as we find it
       would be impossible to render any medical care, clinical observations, or medical
       monitoring prior to arriving at the scene. Nor would it be possible—while driving
       at a distance of 20 miles away from a patient—to effectuate the preparatory conduct
       integral to medical care that is considered tantamount to providing the “first steps”
       of medical care noted in First National and Abruzzo of locating the patient and
       conducting an evaluation.




                                               - 12 -
¶ 38       In using the term “before or during transportation” in its definition of “non-
       emergency medical care,” we believe that the legislature envisioned paramedics
       locating patients who are subject to the nonemergency transport at the pickup
       location, assessing their condition, perhaps transporting them on a gurney to lift
       them into the ambulance, and rendering other preparatory conduct that is integral
       to providing medical care at the scene. This is consistent with our judicial
       construction of the statute in First National and Abruzzo, which construction
       effectively became a part of the statute itself. See Village of Vernon Hills v. Heelan,
       2015 IL 118170, ¶ 19 (a judicial construction of a statute by this court becomes a
       part of the statute itself). The legislative amendment to section 3.10(g) of the EMS
       Act to define nonemergency medical services to include medical care rendered to
       patients “before or during transportation” became effective January 1, 2006.
       (Emphasis added.) Pub. Act 94-568 (eff. Jan. 1, 2006) (amending 210 ILCS
       50/3.10(g)). At the time of this amendment, the legislature was fully aware that this
       court had construed the EMS Act immunity to include “preparatory” conduct
       integral to providing actual medical services. See American National, 192 Ill. 2d at
       283. We believe the legislature was simply codifying this court’s construction in
       American National to include immunity for acts or omissions that occur before
       transportation along the limited lines discussed in that case. And we must therefore
       reject defendants’ attempt to advocate for a construction outside of those lines.


¶ 39                                      CONCLUSION

¶ 40       For the foregoing reasons, we hold that the immunity provision of section
       3.150(a) of the EMS Act does not apply under the circumstances of the present case
       to bar plaintiff’s negligence claims. Accordingly, we affirm the judgment of the
       appellate court, which reversed the trial court’s order granting defendants’ motion
       to dismiss. And we remand the cause to the circuit court of Cook County for further
       proceedings consistent with this opinion.


¶ 41      Appellate court judgment affirmed.

¶ 42      Circuit court judgment reversed.




                                               - 13 -
¶ 43      Cause remanded.


¶ 44      JUSTICE NEVILLE, dissenting:

¶ 45       Plaintiff, Roberto Hernandez, filed a complaint in the circuit court of Cook
       County against Lifeline Ambulance, LLC (Lifeline), and Joshua Nicholas,
       individually and as an agent or employee of Lifeline. Plaintiff sought to recover
       damages for injuries sustained in a collision between his automobile and
       defendants’ ambulance. The circuit court dismissed negligence claims against
       defendants pursuant to section 2-619(a)(9) of the Code of Civil Procedure (735
       ILCS 5/2-619(a)(9) (West 2016)), on the ground that defendants were immune from
       liability under section 3.150(a) of the Emergency Medical Services Systems Act
       (EMS Act). 210 ILCS 50/3.150(a) (West 2016). A divided panel of the appellate
       court reversed. 2019 IL App (1st) 180696. Affirming the judgment of the appellate
       court, this court holds that (1) decisions of this court that broadly construe the EMS
       Act are distinguishable from the case at bar (supra ¶¶ 20-33) and (2) the plain
       language of the EMS Act does not support the application of EMS Act immunity
       here (supra ¶¶ 34-38).

¶ 46       I respectfully disagree. In reaching their ultimate outcome, my colleagues in the
       majority misconstrue the plain language of the EMS Act and overlook the broad
       scope of the EMS Act as authoritatively established by prior cases from this court.
       For the following reasons, I would reverse the judgment of the appellate court and
       affirm the judgment of the circuit court. Therefore, I dissent.


¶ 47                                   I. BACKGROUND

¶ 48        On March 11, 2016, defendant Nicholas was employed by Lifeline as an
       ambulance driver and an “Emergency Medical Technician-Basic” (EMT-B) (see
       210 ILCS 50/3.50(a) (West 2016)). Nicholas was driving an ambulance owned and
       operated by Lifeline southbound on Lake Shore Drive in Chicago. His ambulance
       partner, Eric Hagman, received a radio call from Lifeline dispatching them to pick
       up a patient for nonemergency medical transport from Symphony at Aria Post
       Acute Care in Hillside to Villa Park Home Dialysis in Villa Park. The crew decided
       to take the Grand Avenue exit, with the intention to proceed on lower Wacker Drive




                                               - 14 -
       and then onto westbound Interstate 88/Eisenhower Expressway. The ambulance
       was not operating with its emergency lights and siren activated.

¶ 49       At the same time, plaintiff was driving his Dodge Caravan west on Grand
       Avenue near Navy Pier. At approximately 12:34 p.m., plaintiff drove westbound
       into the intersection of Grand Avenue and Lake Shore Drive. Plaintiff had a green
       traffic light for Grand Avenue, but Nicholas failed to stop at the corresponding red
       traffic light for Lake Shore Drive. Plaintiff’s vehicle and defendants’ ambulance
       collided in the intersection. Plaintiff sustained injuries. Following the collision,
       transport of the patient was reassigned to another ambulance.

¶ 50       Plaintiff filed a complaint alleging various claims against defendants. Also,
       plaintiff’s automobile insurer, American Access Casualty Company (American),
       filed a subrogation action against defendants. The circuit court consolidated the two
       actions. Defendants filed a motion to dismiss both complaints in their entirety
       pursuant to section 2-619.1 of the Code of Civil Procedure (735 ILCS 5/2-619.1
       (West 2016)).

¶ 51       On August 2, 2017, plaintiff filed the instant first amended complaint, which
       contains claims against Nicholas, for negligence (count I) and willful and wanton
       misconduct (count II), and a claim against Lifeline under the doctrine of
       respondeat superior (count III). On August 7, 2017, American filed an amended
       complaint, which pled the same claims against defendants.

¶ 52       Defendants moved to dismiss counts I through III of plaintiff’s first amended
       complaint and count I of American’s amended complaint pursuant to section 2-619
       of the Code of Civil Procedure (id. § 2-619). Defendants contended that, absent
       willful and wanton misconduct, they were immune from civil liability under the
       immunity provision of the EMS Act (210 ILCS 50/3.150(a) (West 2016)).

¶ 53       On March 7, 2018, the circuit court entered an order granting in part and
       denying in part defendants’ section 2-619 motion to dismiss. The court dismissed
       with prejudice the claims grounded in negligence, specifically counts I and III of
       plaintiff’s first amended complaint and count I of American’s amended complaint.
       However, the court denied the motion to dismiss the claims grounded in willful and
       wanton misconduct, specifically count II of plaintiff’s first amended complaint and
       American’s amended complaint. On March 19, 2018, after denying plaintiff’s




                                              - 15 -
       motion to reconsider, the circuit court found that there was no just reason to delay
       appeal from the March 7 order. See Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016). Plaintiff
       timely appealed, but American did not file a notice of appeal.

¶ 54       A divided panel of the appellate court reversed the dismissal. 2019 IL App (1st)
       180696. The appellate court concluded that the immunity provision of the EMS Act
       was limited to medical services rendered to patients during transportation to
       health care facilities. The court held that the EMS Act’s immunity provision did
       not extend to defendants because they were en route to pick up a patient for
       transport. Id. ¶ 19. The dissenting justice opined that EMS Act immunity extended
       to driving an ambulance to pick up a patient. Id. ¶¶ 21-26 (Hall, J., dissenting).

¶ 55       Defendants appeal to this court. My colleagues in the majority now hold that
       EMS Act immunity “is limited to the medical care, clinical observations, or medical
       monitoring rendered (or not rendered due to omission) to the patient once the EMTs
       arrive at the scene of the pickup to attempt to contact the patient.” Supra ¶ 37. For
       the following reasons, I respectfully disagree.


¶ 56                                      II. ANALYSIS

¶ 57       The ultimate question presented for our review is whether section 3.150(a) of
       the EMS Act immunizes defendants from civil liability for their alleged negligent
       acts and omissions. This matter comes before us after the circuit court granted in
       part a section 2-619(a)(9) motion to dismiss.

¶ 58       The purpose of a motion to dismiss pursuant to section 2-619 is to dispose of
       issues of law and easily proved issues of fact early in the litigation. Van Meter v.
       Darien Park District, 207 Ill. 2d 359, 367 (2003). A section 2-619 motion to
       dismiss admits well-pled facts but does not admit conclusions of law and
       conclusory factual allegations unsupported by allegations of specific facts in the
       complaint. McIntosh v. Walgreens Boots Alliance, Inc., 2019 IL 123626, ¶ 16.
       Section 2-619(a)(9) permits involuntary dismissal where the alleged claim is barred
       by an affirmative matter that avoids the legal effect of or defeats the claim. 735
       ILCS 5/2-619(a)(9) (West 2016). The “affirmative matter” that the defendant
       asserts must be apparent on the face of the complaint or supported by affidavits or
       certain other evidentiary materials. Epstein v. Chicago Board of Education, 178 Ill.




                                               - 16 -
       2d 370, 383 (1997). Immunity from tort liability is an affirmative matter properly
       raised in a section 2-619(a)(9) motion to dismiss. Sandholm v. Kuecker, 2012 IL
       111443, ¶ 54; see Epstein, 178 Ill. 2d at 383 (same).

¶ 59       On appeal from a dismissal under section 2-619(a)(9), a reviewing court
       determines whether there exists a genuine issue of material fact that should have
       precluded the dismissal or, absent such an issue of fact, whether dismissal is proper
       as a matter of law. Review is de novo. McIntosh, 2019 IL 123626, ¶ 17; Epstein,
       178 Ill. 2d at 383.

¶ 60       In the case at bar, defendants argue that section 3.150(a) of the EMS Act
       immunizes an ambulance driver who is involved in an automobile accident when
       the driver is in transit to pick up a patient for nonemergency medical transport.
       Plaintiff, relying on the appellate court’s decision, argues that section 3.150(a) does
       not apply to an ambulance driver who is en route to pick up a passenger for
       nonemergency transport.

¶ 61       Whether section 3.150(a) of the EMS Act immunizes defendants from liability
       for their alleged negligence requires us to construe the statute. Statutory
       construction presents a question of law reviewed de novo. Village of Vernon Hills
       v. Heelan, 2015 IL 118170, ¶ 18; Wilkins v. Williams, 2013 IL 114310, ¶ 13.

¶ 62       In construing the EMS Act, I am guided by familiar principles. The primary
       objective in statutory construction is to ascertain and give effect to the intent of the
       legislature. The most reliable indicator of legislative intent is the language of the
       statute, which must be given its plain and ordinary meaning. Manago v. County of
       Cook, 2017 IL 121078, ¶ 10; Wilkins, 2013 IL 114310, ¶ 14; Abruzzo v. City of
       Park Ridge, 231 Ill. 2d 324, 332 (2008). A court must view and give effect to the
       entire statutory scheme. Krautsack v. Anderson, 223 Ill. 2d 541, 553 (2006);
       Primeco Personal Communications, L.P. v. Illinois Commerce Comm’n, 196 Ill. 2d
       70, 87-88 (2001). Therefore, words and phrases must be construed in relation to
       other relevant statutory provisions and not in isolation. Each word, clause, and
       sentence of a statute must be given a reasonable meaning, if possible, and should
       not be rendered superfluous. Also, the court may consider the reason for the law,
       the problems sought to be remedied, the purposes to be achieved, and the
       consequences of construing the statute one way or another. Murphy-Hylton v.
       Lieberman Management Services, Inc., 2016 IL 120394, ¶ 25; In re M.M., 2016 IL



                                                - 17 -
       119932, ¶ 16.


¶ 63                                  A. Statutory Language

¶ 64        After reciting the familiar canons of statutory construction (supra ¶ 16) and
       quoting the pertinent sections of the EMS Act (supra ¶¶ 17-18), my colleagues in
       the majority begin their ascertainment of legislative intent by first addressing this
       court’s decisions in American National Bank & Trust Co. v. City of Chicago, 192
       Ill. 2d 274 (2000), and Abruzzo, 231 Ill. 2d 324 (supra ¶ 19). My colleagues put the
       cart before the horse.

¶ 65       It is well settled that a court begins its ascertainment of legislative intent with
       an examination of the statutory language. In re Marriage of Mathis, 2012 IL
       113496, ¶ 20; In re Marriage of Best, 228 Ill. 2d 107, 116 (2008); Brucker v.
       Mercola, 227 Ill. 2d 502, 513 (2007); People v. Molnar, 222 Ill. 2d 495, 518 (2006);
       People ex rel. Department of Public Aid v. Smith, 212 Ill. 2d 389, 397 (2004); Davis
       v. Toshiba Machine Co., America, 186 Ill. 2d 181, 184-85 (1999). Therefore, I
       begin my search for legislative intent with an examination of the relevant provisions
       of the EMS Act.

¶ 66       The express intent of the EMS Act is to “provide the State with systems for
       emergency medical services by establishing within the State Department of Public
       Health a central authority responsible for the coordination and integration of all
       activities within the State concerning *** non-emergency medical transports” and
       also “to provide minimum standards for the statewide delivery of EMS services.”
       210 ILCS 50/2 (West 2016).

¶ 67       Section 3.150 provides for immunity from civil liability as follows in relevant
       part:

              “(a) Any person, agency or governmental body certified, licensed or
          authorized pursuant to this Act or rules thereunder, who in good faith provides
          emergency or non-emergency medical services during a Department approved
          training course, in the normal course of conducting their duties, or in an
          emergency, shall not be civilly liable as a result of their acts or omissions in




                                               - 18 -
          providing such services unless such acts or omissions *** constitute willful and
          wanton misconduct.” Id. § 3.150(a).

¶ 68      Further, section 3.10 provides a comprehensive scope of various services.
       Relevant here, subsection (g) provides as follows:

              “(g) ‘Non-emergency medical services’ means medical care, clinical
          observation, or medical monitoring rendered to patients whose conditions do
          not meet this Act’s definition of emergency, before or during transportation of
          such patients to or from health care facilities visited for the purpose of obtaining
          medical or health care services which are not emergency in nature, using a
          vehicle regulated by this Act.” Id. § 3.10(g).

¶ 69       The EMS Act also provides that any person currently licensed as an EMT-B
       may perform “non-emergency medical services as defined in this Act” (id.
       § 3.55(a)), including “non-emergency medical transport situations” (id. § 3.55(b)).
       Pursuant to the EMS Act, the Illinois Department of Public Health is responsible
       for regulating ambulances and other emergency vehicles, including their operation
       standards. Id. § 3.85.

¶ 70       Before this court, defendants contend that this plain statutory language does not
       contain any conditions or limitations as to driving an ambulance to pick up a patient
       for transport to or from a health care facility. Thus, according to defendants, section
       3.150(a) of the EMS Act immunizes Nicholas’s conduct occurring both before and
       during “actual transport of the patient inside the ambulance.” On the other hand,
       plaintiff argues that, at the time of the accident, the only activity that Nicholas
       performed was “the operation of a vehicle, unrelated and independent of any scope
       of medical services described under the Act” and that “[d]riving an ambulance to a
       health care facility, by itself, does not fall within the scope of nonemergency
       medical services and the Act.” I agree with defendants.

¶ 71       The plain language of section 3.150(a) clearly provides, in relevant part, that
       persons who in good faith provide nonemergency medical services in the normal
       course of conducting their duties shall not be civilly liable as a result of their acts
       or omissions in providing such services unless such acts or omissions constitute
       willful and wanton misconduct. Id. § 3.150(a). The statutory language does not
       “define or limit act or omission. Rather, the statute broadly declares that a person




                                               - 19 -
       shall not be civilly liable as a result of their acts or omissions in providing
       nonemergency services.” Wilkins, 2013 IL 114310, ¶ 20; see Abruzzo, 231 Ill. 2d
       at 337 (section 3.150(a) broadly encompasses medical services in response to a
       nonemergency).

¶ 72      Also, the plain language of section 3.10(g) of the EMS Act clearly defines
       nonemergency medical services, in pertinent part, as medical care “rendered to
       [nonemergency] patients *** before or during transportation of such patients to or
       from health care facilities.” Id. § 3.10(g).

¶ 73       My colleagues in the majority “find it would be impossible to render any
       medical care, clinical observations, or medical monitoring prior to arriving at the
       scene.” Supra ¶ 37. However, this conclusion overlooks the fact that a common
       definition of “render” is to “deliver.” Webster’s Third New International Dictionary
       1922 (1993); Merriam-Webster’s Collegiate Dictionary 1054 (11th ed. 2020) (“to
       transmit to another: DELIVER”); accord Black’s Law Dictionary 1487 (10th ed.
       2014) (“To transmit or deliver ***.”); 54 C.J. 378 (1931) (“to deliver”).

¶ 74       The majority’s construction of section 3.10(g) overlooks this accepted
       definition of the word “render.” “In giving meaning to the words and clauses of a
       statute, no part should be rendered superfluous.” Hartney Fuel Oil Co. v. Hamer,
       2013 IL 115130, ¶ 25; see Rushton v. Department of Corrections, 2019 IL 124552,
       ¶ 14 (“No part of a statute should be rendered meaningless of superfluous.”); Lake
       County Grading Co. v. Village of Antioch, 2014 IL 115805, ¶ 27 (same); In re
       Detention of Stanbridge, 2012 IL 112337, ¶ 72 (same); Kean v. Wal-Mart Stores,
       Inc., 235 Ill. 2d 351, 368-69 (2009) (same).

¶ 75       At the time of the instant accident, Nicholas was rendering nonemergency
       medical services in the normal course of conducting his duties and within his
       statutorily prescribed scope of practice. While he was responding to the dispatch,
       as regulated by the EMS Act, Nicholas was literally in the process of delivering or
       transmitting medical care.

¶ 76      In this case, however, the appellate court concluded that the immunity for
       rendering nonemergency medical services provided by section 3.150(a), when
       considered together with section 3.10(g), is “statutorily limited to medical services
       rendered to patients during transportation to health care facilities.” (Emphasis in




                                              - 20 -
       original.) 2019 IL App (1st) 180696, ¶ 19. In every quotation of and reference to
       section 3.10(g), the appellate court obviously and inexplicably omitted the word
       “before” and relied on the word “during.” See id. ¶¶ 13, 17-19. Having thus
       rewritten section 3.10(g), the appellate court concluded that section 3.150(a) does
       not immunize defendants from liability for negligence because defendants’
       ambulance was not transporting a patient to a health care facility “during” the time
       of the accident. Id. ¶ 19. Indeed, based on its revision of section 3.10(g), the
       appellate court reasoned:

          “Had the legislature intended to provide immunity for the negligence of an
          ambulance driver while en route to pick up a patient for transport as suggested
          by the defendants, it could have included the activity within the definition of
          ‘non-emergency services.’ The legislature did not include the activity within
          the definition of non-emergency medical services, and we are not at liberty to
          do so under the guise of statutory construction.” Id. ¶ 18.

¶ 77       This reasoning is faulty because it fails to recognize that section 3.10(g)
       expressly refers to medical services rendered “before” transport. The appellate
       court’s construction of section 3.10(g), which literally deleted the word “before,”
       departed from the plain language by reading into the statute exceptions, limitations,
       or conditions that conflict with the clearly expressed legislative intent. See Beggs
       v. Board of Education of Murphysboro Community Unit School District No. 186,
       2016 IL 120236, ¶¶ 52, 59 (appellate court ignored plain statutory language that
       clearly indicated legislative intent); Evanston Insurance Co. v. Riseborough, 2014
       IL 114271, ¶ 23 (appellate court’s narrow construction of statute overlooked plain
       statutory language); People ex rel. LeGout v. Decker, 146 Ill. 2d 389, 394-95 (1992)
       (same). The appellate court erred by straying from this basic rule of statutory
       construction.

¶ 78       My colleagues in the majority characterize as “unfortunate” the appellate
       court’s omission of the word “before” in that court’s quotation of section 3.10(g)’s
       definition of nonemergency medical services. Nevertheless, the majority concludes
       that it would “contort the statutory language beyond recognition” to hold that
       medical care rendered to patients “may include the mere nonintegral act of driving
       many miles from the patient.” Supra ¶ 35.




                                              - 21 -
¶ 79       If I accepted the majority’s construction of section 3.10(g) of the EMS Act, I
       would be attributing to the provision a meaning other than that expressed by its
       language. See Kraft, Inc. v. Edgar, 138 Ill. 2d 178, 190 (1990). This I cannot do. A
       court will enforce clear and unambiguous statutory language as it is written and will
       not read into the statute exceptions, conditions, or limitations that the legislature
       did not express. Manago, 2017 IL 121078, ¶¶ 10, 33; Beggs, 2016 IL 120236, ¶ 52.
       For example, this court has generally refused to insert into the various provisions
       of the Local Governmental and Governmental Employees Tort Immunity Act (745
       ILCS 10/1-101 et seq. (West 2018)) conditions or limitations that the legislature
       did not express in plain statutory language. Village of Bloomingdale v. CDG
       Enterprises, Inc., 196 Ill. 2d 484, 490-95 (2001) (collecting cases).

¶ 80       Relying on this principle, we concluded in Wilkins that section 3.150(a) of the
       EMS Act does not distinguish between patients and third parties and, therefore,
       does not limit immunity only to patients. Wilkins, 2013 IL 114310, ¶ 22. We also
       concluded that section 3.150(a) does not distinguish between ambulances operating
       under lights and siren and those not operating under lights and siren and, therefore,
       does not limit immunity only to ambulances driving under lights and siren. Id.
       ¶¶ 54-55. In Wilkins, we concluded that, absent willful and wanton misconduct,
       “[t]he statutory language in the EMS Act is clear that any person who in good faith
       provides nonemergency medical services in the normal course of conducting their
       duties shall not be civilly liable as a result of their acts or omissions in providing
       such services.” Id. ¶ 59.

¶ 81       In the case at bar, the accident occurred during Nicholas’s response to the
       dispatch, as regulated by the EMS Act, and before transporting the patient to or
       from a health care facility. Based on its plain statutory language, the immunity
       provision of the EMS Act applied to defendants and was triggered at the time
       Nicholas and his partner were dispatched to provide nonemergency services. See
       210 ILCS 5/3.10(g), 3.150(a) (West 2016). Our rules of statutory construction do
       not permit us to ignore words (“before” transportation) or to add new limitations or
       triggering acts to section 3.10(g) that the legislature did not specifically incorporate
       into the statute. In short, the majority’s “textually unsupported and unnecessarily
       narrow reading of the statute fails to comport with our traditional construction
       rules.” See Cassidy v. China Vitamins, LLC, 2018 IL 122873, ¶ 22. Because
       nothing in the plain language of the EMS Act supports the majority’s narrow




                                                - 22 -
       construction that the immunity provision is not triggered until the EMT actually
       reaches the patient, I decline to adopt that view. However, even assuming the plain
       language of the EMS Act is not sufficiently clear to immunize defendants, my
       conclusion is confirmed by the broad construction of the EMS Act’s immunity
       provision established in our case law. See Wilkins, 2013 IL 114310, ¶ 30
       (recognizing “the broad scope of the EMS Act, as well as the broad language in the
       immunity provision”); Abruzzo, 231 Ill. 2d at 341 (EMS Act’s comprehensive
       scope supports broad construction of the immunity provision).


¶ 82                     B. Broad Construction of EMS Act Immunity

¶ 83      The appellate court did not discuss our broad construction of EMS Act
       immunity in American National Bank, 192 Ill. 2d 274, and Abruzzo, 231 Ill. 2d 324.
       Indeed, the appellate court did not even mention this case law anywhere in its
       decision.

¶ 84       In American National Bank, this court construed a previous version of section
       3.150(a) of the EMS Act (210 ILCS 50/17(a) (West 1994)). American National
       Bank, 192 Ill. 2d 274. In that case, the complaint alleged as follows. The decedent
       suffered an asthma attack at her apartment and called 911. She gave the 911
       operator her address, telephone number, and apartment location in her building.
       Upon arrival, the paramedics located her apartment and knocked on the front door
       but received no response. Paramedics knocked on the back door but did not receive
       a response there either. Paramedics confirmed that they were at the correct location,
       concluded that they were not needed, and left the scene. Later that day, the same
       paramedics returned to the apartment building, a man let them into the apartment,
       and they found the decedent on the floor. The front door of the apartment was
       unlocked. The complaint alleged that the paramedics acted negligently, willfully,
       and wantonly in failing to attempt to open the door and enter the apartment. Id. at
       276-77.

¶ 85       The plaintiff contended that “section 17(a) [(now section 3.150(a))] applies
       only when paramedics have actually rendered life support treatment to a patient”
       and that “the failure of the responding paramedics *** to administer any treatment
       at all to the decedent means that the provision has no application here.” Id. at 282.




                                              - 23 -
¶ 86       This court rejected the plaintiff’s argument. We did not believe that the scope
       of section 17(a) was as narrow as the plaintiff believed it to be. We concluded that
       the immunity provision of the EMS Act applied in that case even though the
       defendants’ alleged acts and omissions did “not relate to the actual rendition of life
       support treatment.” Id. at 283. We construed the EMS Act immunity provision to
       cover preparatory conduct integral to providing life support services. Id. We
       reasoned that locating the patient is the first step in providing life support services.
       Id. at 283, 286. We recognized that the EMS Act’s regulation of matters such as
       communications, response time, and ambulance operation standards revealed the
       broad scope of the immunity provision. Id. at 283.

¶ 87       In Abruzzo, 231 Ill. 2d 324, this court examined a subsequent version of the
       EMS Act (210 ILCS 50/1 et seq. (West 2004)). We repeated that “[o]ur
       interpretation of the EMS Act immunity provision in American National Bank
       remains valid. That provision has been interpreted broadly to include preparatory
       actions integral to providing emergency treatment.” Id. at 345. We held that the
       EMS Act immunized emergency personnel who allegedly failed to properly assess
       and evaluate the patient. Id.

¶ 88       The majority purports to distinguish American National Bank and Abruzzo for
       two reasons. First, the majority observes that those cases involved the failure to
       provide emergency services to a patient upon arrival at the scene of a residence.
       However, according to the majority, the present case involves an ambulance
       en route to the scene on a nonemergency transport and, further, neither American
       National Bank nor Abruzzo required the construction of the term “nonemergency
       services.” Supra ¶¶ 27-28.

¶ 89       This purported distinction fails. The American National Bank court construed a
       prior version of the EMS Act that immunized any authorized person or entity who
       “ ‘provides life support services.’ ” American National Bank, 192 Ill. 2d at 281
       (quoting 210 ILCS 50/17(a) (West 1994)). The legislature subsequently amended
       the EMS Act, changing the term “life support services” to “ ‘emergency or non-
       emergency medical services.’ ” Abruzzo, 231 Ill. 2d at 333-34 (quoting 210 ILCS
       50/3.150(a) (West 2004)).

¶ 90      The Abruzzo court rejected the very distinction that the majority here purports
       to make. We concluded: “The phrase ‘emergency or non-emergency medical



                                                - 24 -
       services’ is broader in scope because it includes both emergency and nonemergency
       services. Thus, the substitution of ‘emergency or non-emergency medical services’
       for ‘life support services’ cannot provide a basis for giving the immunity provision
       a narrower meaning.” Id. at 337.

¶ 91       Therefore, section 3.150(a) of the EMS Act, which provides immunity from
       civil liability for negligence, makes no distinction between providing emergency or
       nonemergency services. As we concluded in Wilkins: “the statute broadly declares
       that a person shall not be civilly liable as a result of their acts or omissions in
       providing nonemergency medical services.” Wilkins, 2013 IL 114310, ¶ 20; see
       Abruzzo, 231 Ill. 2d at 337 (section 3.150(a) broadly encompasses medical services
       in response to a nonemergency).

¶ 92        Second, the majority maintains that neither American National Bank nor
       Abruzzo “specifically defined what was meant by preparatory conduct that is
       integral.” Supra ¶ 31. The majority posits that “the mere act of driving to a pickup
       location for a nonemergency transport” does not constitute such immunized
       conduct. Supra ¶ 30. Rather, the majority points to American National Bank, in
       which we stated: “Locating a person in need of emergency medical treatment is the
       first step in providing life support services.” American National Bank, 192 Ill. 2d
       at 286. Latching onto the phrase “first step” in this single sentence, the majority
       reasons: “then it follows that the simple act of driving many miles before reaching
       the scene of a nonemergency transport cannot be integral preparatory conduct that
       triggers the immunity involved in rendering nonemergency medical care to a
       patient.” Supra ¶ 32. The majority concludes that “the preparatory actions
       contemplated by our case law begin at the scene with the attempt to locate the
       patient.” Supra ¶ 37.

¶ 93      I disagree. While the appellate court did not even mention American National
       Bank and Abruzzo, the majority overlooks how broadly we construed EMS Act
       immunity in those decisions.

¶ 94       In American National Bank, we reasoned that the EMS Act’s broad scope is
       evidenced by its regulation of matters such as communications, response time, and
       ambulance operation standards. American National Bank, 192 Ill. 2d at 283. The
       aforesaid areas of the EMS Act’s regulation come into play before an ambulance
       arrives, in the majority’s words, “at the scene.” Thus, the EMS Act regulates—and



                                              - 25 -
       immunizes—the “first step” of locating the patient, which begins with receiving a
       dispatch and includes operating an ambulance in a timely manner within operation
       standards.

¶ 95       In Abruzzo, after examining several provisions of the EMS Act as it then
       existed, including section 3.10(g), this court described “the broad scope of the EMS
       Act” and observed that “[t]he EMS Act continues to regulate expansively the
       delivery of emergency medical services in Illinois.” Abruzzo, 231 Ill. 2d at 339.
       This court then noted additional provisions “directed at accomplishing the broad
       purpose of planning, delivering, evaluating, and regulating emergency medical
       services.” Id. We specifically observed that the EMS Act authorizes the state
       Department of Public Health to require medical services systems “to adopt written
       protocols for transporting patients to hospitals. 210 ILCS 50/3.20(c) (West 2004).”
       Id. at 340. We further observed:

          “The EMS Act provides for licensing of EMTs, the scope of their practice, and
          their training and continuing education. 210 ILCS 50/3.50, 3.55, 3.65 (West
          2004). *** The Act also provides for training, certification, continuing
          education, and overall regulation of emergency medical dispatchers. 210 ILCS
          50/3.70 (West 2004). The Department is responsible for regulating ambulances
          and other emergency vehicles, including their design, specifications, equipment
          and staffing requirements, and operation and maintenance standards. 210 ILCS
          50/3.85 (West 2004).” Id. at 340-41.

¶ 96      After this thorough review, we concluded that the EMS Act is

          “a comprehensive, omnibus source of rules governing the planning, delivery,
          evaluation, and regulation of emergency medical services in Illinois. Our broad
          construction of the immunity provision in American National Bank to include
          preparatory conduct integral to providing emergency treatment continues to be
          supported by the EMS Act’s comprehensive scope.” Id. at 341.

¶ 97       Also, in Wilkins, we discussed Abruzzo and recognized “the broad scope of the
       EMS Act, as well as the broad language in the immunity provision.” Wilkins, 2013
       IL 114310, ¶ 30.




                                              - 26 -
¶ 98        Thus, our case law has established that, absent willful and wanton misconduct,
        the EMS Act provides immunity for acts and omissions that occur during
        preparatory conduct integral to providing medical services and prior to the actual
        pickup and transport of the patient. Abruzzo, 231 Ill. 2d at 345; American National
        Bank, 192 Ill. 2d at 283.

¶ 99        The judicial construction of a statute effectively becomes part of the statute
        itself. Heelan, 2015 IL 118170, ¶ 19. Relatedly, statutory provisions that have been
        judicially construed keep their same meaning in any subsequent amendments,
        absent a clear legislative intent to the contrary. Harris Trust & Savings Bank v.
        Village of Barrington Hills, 133 Ill. 2d 146, 155 (1989); see R.D. Masonry, Inc. v.
        Industrial Comm’n, 215 Ill. 2d 397, 403-04 (2005). Thus, a change in judicial
        construction would amount to amending the statute itself, which is a power courts
        do not possess. Froud v. Celotex Corp., 98 Ill. 2d 324, 336 (1983) (citing Union
        Electric Co. v. Illinois Commerce Comm’n, 77 Ill. 2d 364, 381 (1979)).

¶ 100       When this court specifically construed the immunity provision of the EMS Act
        in Abruzzo, we stated as follows:

           “In American National Bank, we rejected the argument that the immunity
           provision applied only when treatment was actually administered to a patient.
           [Citation.] Instead, we held that the immunity provision encompassed
           preparatory conduct integral to providing emergency treatment. [Citation.] Our
           interpretation is considered part of the statute itself until the legislature amends
           it contrary to that interpretation.” Abruzzo, 231 Ill. 2d at 343.

¶ 101       In the case at bar, I need not only presume that the General Assembly has
        acquiesced in our broad construction of the EMS Act’s immunity provision. Rather,
        legislative adoption of our construction is especially clear given an amendment to
        section 3.10(g).

¶ 102       In Abruzzo, this court construed the EMS Act as it existed in 2004. We observed
        that section 3.10(g) defined “non-emergency medical care” “to include medical
        services given to patients during transportation to health-care facilities to obtain
        nonemergency services.” (Emphasis added.) Id. at 337; see 210 ILCS 50/3.10(g)
        (West 2004) (defining nonemergency medical care as medical services rendered to
        patients “during transportation of such patients to health care facilities”). We




                                                - 27 -
        nevertheless construed section 3.150(a) broadly to include “preparatory conduct
        integral to providing emergency treatment.” Abruzzo, 231 Ill. 2d at 343.

¶ 103       In 2005, the General Assembly enacted Public Act 94-568, which amended
        section 3.10(g). Pub. Act 94-568 (eff. Jan. 1, 2006) (amending 210 ILCS
        50/3.10(g)). As amended, section 3.10(g) defines nonemergency medical services
        to include medical care rendered to patients “before or during transportation of such
        patients to or from health care facilities.” (Emphases added.) 210 ILCS 50/3.10(g)
        (West 2016). Knowing that this court had already construed the EMS Act to include
        “preparatory conduct integral” to providing medical services, the legislature
        codified this construction by expanding the definition expressly to include medical
        services rendered before transportation.

¶ 104       Thus, I return to the plain language of the statute. The appellate court erred by
        reading a condition or limitation into the immunity provision of the EMS Act that
        does not exist. “There is no rule of construction that authorizes a court to declare
        that the legislature did not mean what the plain language of the statute imports.”
        Wilkins, 2013 IL 114310, ¶ 22; LeGout, 146 Ill. 2d at 394.

¶ 105       I note plaintiff’s argument that section 3.10(h) of the EMS Act “expressly
        excludes the use of an ambulance.” Section 3.10(h) provides: “The provisions of
        this Act shall not apply to the use of an ambulance or SEMSV [(specialized
        emergency medical service vehicle)], unless and until emergency or non-
        emergency medical services are needed during the use of the ambulance or
        SEMSV.” 210 ILCS 50/3.10(h) (West 2016). According to plaintiff, “the
        legislature distinguished the use of an ambulance from the provision of non-
        emergency medical services.” Plaintiff argues that “[u]nder section 3.10(h), the use
        of an ambulance is outside the scope of the [EMS] Act ‘unless and until’ non-
        emergency medical services are provided ‘during’ its use. Non-emergency medical
        services are not needed ‘during’ the use of the ambulance until the patient is on
        board.”

¶ 106      Again, plaintiff’s argument invites us to add a condition or limitation to the
        immunity provision of the EMS Act that does not exist. This we cannot do. Wilkins,
        2013 IL 114310, ¶ 55. Further, section 3.10(h) was part of the EMS Act when this
        court in Abruzzo construed it to immunize “preparatory conduct integral” to
        providing nonemergency medical care. Abruzzo, 231 Ill. 2d at 341, 345. Subsection



                                               - 28 -
        (g) plainly defines nonemergency medical services as such services rendered to
        patients “before or during” transportation. 210 ILCS 50/3.10(g) (West 2016).
        Section 3.10(h) makes clear that the use of an ambulance is outside of the EMS
        Act’s protection when emergency or nonemergency medical services are not
        needed. As this court observed in Wilkins, “[i]t is clear that section 3.150(a)
        immunity extends only to those providing emergency or nonemergency medical
        services, which would not include driving to and from work.” Wilkins, 2013 IL
        114310, ¶ 58.

¶ 107       Notably, amicus supporting plaintiff’s position acknowledges that, in Abruzzo,
        this court broadly construed section 3-150(a) of the EMS Act “to include
        preparatory conduct integral to providing emergency treatment.” Abruzzo, 231 Ill.
        2d at 341. However, amicus “urge[s] this Court to reconsider that view because it
        is wholly unsupported by the language of the EMS Act.” Although not requested
        by plaintiff himself, the amicus requests that we overrule American National Bank
        and Abruzzo. Although the majority opinion does not totally overrule American
        National Bank and Abruzzo, this court now incorporates into the EMS Act
        conditions and limitations that the legislature did not express. This the court may
        not do. See, e.g., Moon v. Rhode, 2016 IL 119572, ¶ 22.


¶ 108                                    C. Public Policy

¶ 109      The majority concludes as follows:

               “In using the term ‘before or during transportation’ in its definition of ‘non-
           emergency medical care,’ we believe that the legislature envisioned paramedics
           locating patients, who are subject to the nonemergency transport at the pickup
           location, assessing their condition, perhaps transporting them on a gurney to lift
           them into the ambulance, and rendering other preparatory conduct that is
           integral to providing medical care at the scene.” Supra ¶ 38.

        The majority reasons that “[a]ny other interpretation would not make sense.”
        Supra ¶ 37.

¶ 110       Had the General Assembly so intended, it could have expressly included such
        a restriction in section 3.10(g) of the EMS Act. However, the legislature did not do




                                               - 29 -
        so. See LeGout, 146 Ill. 2d at 395. The fact that EMS Act immunity applies to this
        case is neither absurd nor impossible to understand. “ ‘The threat of impending
        liability either in tort or by way of contribution is detrimental to the ability of
        medical personnel to effectively perform their duties.’ ” Wilkins, 2013 IL 114310,
        ¶ 25 (quoting Brock v. Anderson Road Associates, 301 Ill. App. 3d 168, 174
        (1998)). Providing for EMS Act immunity here does not indicate that the legislature
        acted irresponsibly or justify applying the EMS Act’s immunity provision in a
        manner that its plain language does not support. See Kozak v. Retirement Board of
        the Firemen’s Annuity & Benefit Fund, 95 Ill. 2d 211, 220 (1983).

¶ 111       The responsibility for the justice or wisdom of legislation rests upon the
        legislature. Henrich v. Libertyville High School, 186 Ill. 2d 381, 394 (1998). A court
        must interpret and apply statutes in the manner in which they are written. A court
        must not rewrite statutes to make them consistent with the court’s idea of
        orderliness and public policy. Schultz v. Illinois Farmers Insurance Co., 237 Ill. 2d
        391, 406 (2010).

¶ 112       The legislative concerns that led to the enactment of the EMS Act are diverse.
        In section 2 of the EMS Act, the legislature expressly stated its intent that the EMS
        Act establish “a central authority responsible for the coordination and integration
        of all activities within the State concerning *** non-emergency medical transports”
        and also “to provide minimum standards for the statewide delivery of EMS
        services.” 210 ILCS 50/2 (West 2016). Our broad construction of the immunity
        provision of the EMS Act continues to be supported by its comprehensive scope.
        Abruzzo, 231 Ill. 2d at 341.

¶ 113       Our role in construing the EMS Act “obviously is not to decide what the
        legislative design should be.” In re Griffin, 92 Ill. 2d 48, 52 (1982). This court is
        not tasked with evaluating and setting public policy; that job is reserved for our
        duly elected legislature. Indeed, we lack any objective standards or procedures to
        assist us in weighing the relative merits of such widely divergent public policy
        interests. The legislature alone possesses the necessary investigative and fact-
        finding abilities. Manago, 2017 IL 121078, ¶ 13. This court shall not insert or
        ignore words in legislative enactments when the statute otherwise presents a cogent
        and justifiable legislative scheme. Waste Management of Illinois, Inc. v. Illinois
        Pollution Control Board, 145 Ill. 2d 345, 348 (1991). Thus, where the legislature




                                                - 30 -
        has not chosen to impose the condition or limitation envisioned by the majority, it
        is “wholly improper for this court to substitute its judgment for that of the only
        branch of government constitutionally authorized to make such choices.” City of
        East St. Louis v. East St. Louis Financial Advisory Authority, 188 Ill. 2d 474, 486
        (1999).

¶ 114       In the case at bar, at the time of the accident, Nicholas was rendering
        nonemergency medical services in the normal course of conducting his duties.
        Nicholas was in the process of responding to a dispatch to transport a patient to a
        health care facility. Driving to the patient was preparatory for and integral to
        delivering the medical service. Further, the accident occurred before transporting
        the patient to a health care facility and during defendant’s driving in response to the
        dispatch. Therefore, absent willful and wanton misconduct, section 3.150(a) of the
        EMS Act immunizes defendants for their alleged negligent acts or omissions while
        providing nonemergency medical services.

¶ 115        The Illinois Constitution vests the legislative power in the General Assembly.
        Ill. Const. 1970, art. IV, § 1. “ ‘It is the dominion of the legislature to enact laws
        and it is the province of the courts to construe those laws. We can neither restrict
        nor enlarge the meaning of an unambiguous statute.’ ” Riseborough, 2014 IL
        114271, ¶ 23 (quoting Petersen v. Wallach, 198 Ill. 2d 439, 448 (2002)); see
        DeSmet v. County of Rock Island, 219 Ill. 2d 497, 510 (2006) (“This court may not
        legislate, rewrite or extend legislation.”); Henrich, 186 Ill. 2d at 394 (and cases
        cited therein) (same). If the General Assembly disagrees with this court’s
        construction of the immunity provision of the EMS Act, that institution is vested
        with the power to amend the statute.


¶ 116                                    III. CONCLUSION

¶ 117       For the foregoing reasons, I would hold that the circuit court correctly dismissed
        counts I and III of plaintiff’s first amended complaint and that the appellate court
        erred in reversing the dismissal. Therefore, I respectfully dissent.

¶ 118       CHIEF JUSTICE ANNE M. BURKE and JUSTICE GARMAN join in this
        dissent.




                                                - 31 -